 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY E. BONTEMPS,                                   No. 2:18-cv-3004 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS AND
                                                             RECOMMENDATIONS
14    D. PONGYAN, et al.,
15                        Defendants.
16

17           By an order filed December 6, 2018, plaintiff was ordered to pay, within twenty-one days,

18   the appropriate filing fee, and was cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. That time period has now expired, and plaintiff

20   has not paid the court’s filing fee, or otherwise responded to the court’s order.

21           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

22   directed to assign a district judge to this case; and

23           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, any party may file written

27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
                                                         1
 1   objections shall be filed and served within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: January 9, 2019

 5

 6
     /bont3004.fpf
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
